UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):May 21, 2011 Cimetrix Incorporated (Exact Name of Registrant as Specified in its Charter) Nevada 000-16454 87-0439107 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 6979 South High Tech Drive Salt Lake City, Utah 84047-3757 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (801) 256-6500 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders The annual meeting of shareholders of Cimetrix Incorporated (the “Company”) was held on Saturday, May 21, 2011.The shareholders voted, either in person or by proxy on the following proposals, with the result of the shareholder vote as follows. 1. To elect one director to the Company’s Board of Directors for a three-year term. Nominee Votes For Votes Against Abstentions Broker Non-Votes Michael B. Thompson - 2. To amend the Company’s 2006 Long Term Incentive Plan to authorize an additional 3,000,000 shares of common stock to be made available for awards issued under the Plan and to increase the maximum term for stock option awards under the Plan from 7 to 10 years. Votes For Votes Against Abstentions Broker Non-Votes 3. To ratify the appointment of HJ & Associates, LLC as the Company’s independent registered accountants for the year ending December 31, 2011. Votes For Votes Against Abstentions Broker Non-Votes - - All three of the proposals were approved by the number of required votes on each matter. SIGNATURES Pursuant to the requirements of the Securities Exchange of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Cimetrix Incorporated Dated:May 25, 2011By Robert H. Reback President and Chief Executive Officer (Principal Executive Officer)
